     Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 1 of 17 Page ID #:120




 1     NICOLA T. HANNA
       United States Attorney
 2     THOMAS D. COKER
       Assistant United States Attorney
 3     Chief, Tax Division
       GAVIN L. GREENE (Cal. Bar No. 230807)
 4     Assistant United States Attorney
            Federal Building, Suite 7211
 5          300 North Los Angeles Street
            Los Angeles, California 90012
 6          Telephone: (213) 894-4600
            Facsimile: (213) 894-0115
 7          E-mail: Gavin.Greene@usdoj.gov
 8     Attorneys for the United States of America
 9
                             UNITED STATES DISTRICT COURT
10
                             CENTRAL DISTRICT OF CALIFORNIA
11
                                   WESTERN DIVISION
12
13 Sabena Puri,                                   Case No. CV 20-7270 RGK (AGRx)
14                Petitioner,                     Notice of Motion and Motion to Deny
                                                  and Dismiss Petitioner’s Petition to
15                      v.                        Quash Third-Party Summons Issued
                                                  to Citibank N.A.; Memorandum of
16 United States of America,                      Points and Authorities
17                Respondent.                     [Exhibits redacted to exclude Personal
                                                  Identifiers pursuant to Fed. R. Civ.
18                                                Proc. 5.2 and Local Rule 5.2-1]
19                                                Date:         November 9, 2020
                                                  Time:         9:00 a.m.
20                                                Courtroom:    850
                                                  Location:     Roybal Fed. Bldg.
21                                                              255 E. Temple Street
                                                                Los Angeles, California
22
23
24           To the Honorable R. Gary Klausner, United States District Judge, and
25     Sabena Puri, Petitioner, please take notice that at the above date and time,
26     the United States of America will move the Court to deny and dismiss
27     Petitioner’s Petition to Quash Third-Party Summons Issued to Citibank N.A.
28
                                              1
     Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 2 of 17 Page ID #:121




 1     The grounds for this motion are more fully set forth in the accompanying
 2     Memorandum of Points and Authorities.
 3           This motion is made following the conference of counsel pursuant to
 4     Local Rule 7-3 which took place on August 26, 2020.
 5
 6                                        Respectfully submitted,
 7                                        NICOLA T. HANNA
                                          United States Attorney
 8                                        THOMAS D. COKER
                                          Assistant United States Attorney
 9                                        Chief, Tax Division
10
11     Dated: October 8, 2020             /s/
                                          GAVIN GREENE
12                                        Assistant United States Attorney
                                          Attorneys for the United States of America
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
     Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 3 of 17 Page ID #:122




 1                                                 Table of Contents
 2     I. Introduction .................................................................................................... 1
 3     II. Statement of Facts ........................................................................................ 1
 4             A. The United States has a tax treaty with India to provide
                  mutual assistance in tax cases. ........................................................... 1
 5
               B. The IRS issued a summons in response to a request for
 6                assistance from India........................................................................... 3
 7     III. Law and Analysis ........................................................................................ 5
 8             A. The Petition to Quash should be denied and dismissed because
                  the United States has established that the IRS summons is
 9                valid ...................................................................................................... 5
10             B. Petitioner has failed to prove that the summons is invalid .............. 7
11                      1.      The summons was issued for a legitimate purpose
                                based on the Convention’s broad standard to exchange
12                              information ............................................................................. 7
13                      2.      The scope of the summons was consistent with the
                                Treaty Request ..................................................................... 10
14
                        3.      The United States issued the summons in good faith ....... 11
15
                        4.      The Court should not permit discovery or conduct an
16                              evidentiary hearing in this case .......................................... 12
17     IV. Conclusion .................................................................................................. 13
18
19
20
21
22
23
24
25
26
27
28
                                                                  i
     Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 4 of 17 Page ID #:123




 1     CASES
 2     Chen Chi Wang v. United States, 757 F.2d 1000 (9th Cir. 1985) .................. 12
 3     Crystal v. United States, 172 F.3d 1141 (9th Cir. 1999) .................................. 5
 4     Guglielmi v. United States, 2013 WL 1645718 (S.D.N.Y. Apr. 15, 2013) ..... 11
 5     Kalra v. United States, 2014 WL 242763 (N.D. Ill. Jan. 21, 2014) ..... 8, 11, 12
 6     Larue v. United States, 2015 WL 9809798 (D. Or. Dec. 22, 2015) ................ 11
 7     Liberty Fin. Servs. v. United States, 778 F.2d 1390 (9th Cir. 1985) ............... 6
 8     Lidas, Inc. v. United States, 1999 WL 164409 (C.D. Cal. Feb. 5, 1999) ....... 11
 9     Lidas, Inc. v. United States, 238 F.3d 1076 (9th Cir. 2001) ............................ 6
10     Mazurek v. United States, 271 F.3d 226 (5th Cir. 2001)................................ 11
11     United States v. Arthur Young & Co., 465 U.S. 805 (1984) ............................. 5
12     United States v. Church of Scientology of California, 520 F.2d 818 (9th
            Cir. 1975) ................................................................................................ 12
13
       United States v. Clarke, 573 U.S. 248 (2014) ................................................. 13
14
       United States v. Dynavac, Inc., 6 F.3d 1407 (9th Cir. 1993) ........................... 5
15
       United States v. Jose, 131 F.3d 1325 (9th Cir. 1997) ....................................... 6
16
       United States v. Powell, 379 U.S. 48 (1964) ..................................................... 5
17
       United States v. Stuart, 489 U.S. 353 (1989) ................................................... 6
18
       United States v. Wyatt 637 F.2d 293 (5th Cir. 1981) ..................................... 10
19
       Yeong Yae Yun v. United States, 2000 WL 33267334 (C.D. Cal. Nov. 21,
20          2000) ........................................................................................................ 10
21
22     STATUTES
23     26 U.S.C. § 7602(a) ............................................................................................ 5
24     26 U.S.C. § 7603(b)(1) ........................................................................................ 4
25     26 U.S.C. § 7603(b)(2)(A) ................................................................................... 4
26
27
28
                                                                 ii
     Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 5 of 17 Page ID #:124




 1                       Memorandum of Points and Authorities
 2                                     I. Introduction
 3             The Internal Revenue Service properly issued an administrative
 4     summons to Citibank N.A. (Citibank), and Petitioner’s arguments are not
 5     sufficient to show an improper purpose. The United States received a treaty
 6     request from the Republic of India (India) for information regarding Sabena
 7     Puri (Petitioner) for the period from April 1, 2003 through March 31, 2019.
 8     The IRS reviewed the request, determined that it was valid, and properly
 9     issued an administrative summons to Citibank. In response, Petitioner filed
10     the Petition to Quash in this case. This is a summary proceeding, and the
11     declarations of Margaret O’Connor, Director of Treaty Administration in the
12     Large Business and International Division of the IRS, and Hung Pham, Tax
13     Law Specialist in the Large Business and International Division of the IRS,
14     establish that: (1) the summons was issued for a legitimate purpose, (2) the
15     summoned data may be relevant to that purpose, (3) the data is not already
16     in the IRS’s possession, and (4) the IRS has followed the administrative steps
17     for issuing and serving the summons. Petitioner’s rhetoric does not refute
18     the Government’s evidence establishing the required elements for
19     enforcement, and her Petition to Quash should be denied and dismissed.
20                                  II. Statement of Facts
21     A. The United States has a tax treaty with India to provide mutual
22     assistance in tax cases.
23             The United States entered into the Convention Between the
24     Government of the United States of America and the Government of the
25     Republic of India for the Avoidance of Double Taxation and the Prevention of
26     Fiscal Evasion with Respect to Taxes on Income (Convention).1 Article 28 of
27
28     1   www.irs.gov/pub/irs-trty/india.pdf
                                                1
     Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 6 of 17 Page ID #:125




 1     the Convention, titled Exchange of Information and Administrative
 2     Assistance, provides for the exchange of information, including documents,
 3     between the Contracting States.2 The Convention provides that the United
 4     States and India may request information from each other regarding specific
 5     cases.3 Information exchanged under the treaty is treated as secret, subject
 6     to the same disclosure constraints as information obtained under the laws of
 7     the requesting country.4 However, the Convention does not impose an
 8     obligation on the United States to (a) carry out administrative measures at
 9     variance with its laws and administrative practice of either state, (b) supply
10     information which is not obtainable under the laws or in the normal course
11     of the administration of either state, or (c) supply information that would
12     disclose trade secrets.5 If one country requests tax information from the
13     other country, then the responding country must obtain the requested
14     information as if the tax in question were the tax of the requested nation.6
15
16
17     2   Article 28, ¶ 1.
18     3Article 28, ¶ 1; Treasury Department Technical Explanation of the
19     Convention and Protocol Between the United States of America and The
20     Republic of India for the Avoidance of Double Taxation and the Prevention of
       Fiscal Evasion With Respect to Taxes on Income Signed at New Delhi on
21     September 12, 1989, (Technical Explanation) page 60 of 63.
22     www.irs.gov/pub/irs-trty/inditech.pdf.
23     4   Article 28, ¶ 1; Technical Explanation, page 60.
24     5 Article 28, ¶ 3; Technical Explanation, page 61 (the obligations undertaken
25     in paragraph 1 to exchange information do not require a Contracting State to
       carry out administrative measures which are at variance with the laws or
26
       administrative practice of either State).
27
       6   Article 28, ¶ 4; Technical Explanation, page 61.
28
                                                2
     Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 7 of 17 Page ID #:126




 1     B. The IRS issued a summons in response to a request for assistance
 2     from India.
 3             On January 17, 2020, India made an Exchange of Information Request
 4     (Treaty Request) to the United States pursuant to Article 28 of the
 5     Convention.7 According to the Treaty Request, the Indian taxing authority is
 6     examining Petitioner for income tax liabilities relating to the tax periods
 7     from April 1, 2003 through March 31, 2019.8 The Treaty Request seeks
 8     information regarding bank accounts held by Petitioner at Citibank.9
 9     According to the request, India is seeking the information to determine
10     whether Petitioner should have disclosed her interest in a foreign bank
11     account, and to determine the correct amount of income tax due from
12     Petitioner for the tax periods at issue.10 According to the request, the Indian
13     tax authorities have exhausted all means available in their country to obtain
14     the requested information, except those that would give rise to
15     disproportionate difficulty.11
16             India must use the information only as specified in the Convention,
17     which provides that information received “shall be treated as secret” and
18     “shall be disclosed only to persons or authorities (including courts and
19     administrative bodies) involved in the assessment, collection, or
20     administration of, the enforcement or prosecution in respect of, or the
21     determination of appeals in relation to, the taxes which are the subject to the
22
23
       7   Declaration of Margaret O’Connor, ¶ 3.

24     8   Declaration of Margaret O’Connor, ¶ 6.
25     9   Declaration of Margaret O’Connor, ¶ 8.
26     10   Declaration of Margaret O’Connor, ¶ 9.
27
       11   Declaration of Margaret O’Connor, ¶ 11.
28
                                               3
     Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 8 of 17 Page ID #:127




 1     Convention.”12 Improper use of any information exchanged pursuant to the
 2     Convention would be protested by the United States and, if continued, would
 3     lead to a recommendation to terminate the Convention.13
 4             The U.S. Competent Authority has determined that the Treaty Request
 5     is proper and it is appropriate for the United States to comply with its treaty
 6     obligations by obtaining the requested information.14 Accordingly, the IRS
 7     issued a summons to Citibank, which was served on July 23, 2020.15 Notice
 8     of the summons was sent to Petitioner by certified mail.16 At the time that
 9     the summons was issued and served, the summoned information was not in
10     the possession of the IRS.17 All administrative steps required by the Internal
11     Revenue Code for the issuance of the summonses have been taken.18 There
12     is no “Justice Department referral,” as that term is described in Section
13     7602(d)(2) of the Internal Revenue Code, in effect regarding Petitioner.19
14
15
16     12   Article 28, ¶ 1.
17
       13   Declaration of Margaret O’Connor, ¶ 14.
18
19
       14   Declaration of Margaret O’Connor, ¶ 15.

20     15Declaration of Hung Pham, ¶¶ 3-4. A summons, to a third party
       recordkeeper such as a bank, may be served by certified mail. 26 U.S.C. §§
21
       7603(b)(1) and (b)(2)(A). However, Citibank has waived service by mail and
22     authorized that service of such summonses directed to Citibank be made by
23     facsimile transmission. Declaration of Cathrine Reinecke, ¶ 2.

24     16   Declaration of Hung Pham, ¶ 5.
25     17   Declaration of Hung Pham, ¶ 6.
26     18   Declaration of Hung Pham, ¶ 7.
27
       19   Declaration of Hung Pham, ¶ 8.
28
                                              4
     Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 9 of 17 Page ID #:128




 1             On August 12, 2020, Petitioner filed the Petition to Quash the
 2     summons.20 For the reasons set forth below, the petition should be denied
 3     and dismissed.
 4                                  III. Law and Analysis
 5     A. The Petition to Quash should be denied and dismissed because
 6     the United States has established that the IRS summons is valid.
 7             The Internal Revenue Service has the power to summon books, papers,
 8     records, or other data and to take the testimony of any person for the
 9     purpose of ascertaining the correctness of a tax return, determining a
10     taxpayer’s tax liability, and collecting a taxpayer’s tax liability.21 The
11     Supreme Court in United States v. Powell set forth four factors to establish a
12     prima facie case that an IRS summons is valid: (1) the summons was issued
13     for a legitimate purpose; (2) the summoned data may be relevant to that
14     purpose; (3) the data is not already in the IRS’s possession; and (4) the IRS
15     has followed the administrative steps for issuing and serving the summons.22
16             The Ninth Circuit in Crystal v. United States explained that “[t]he
17     government’s burden is a slight one, and may be satisfied by a declaration
18     from the investigating agent that the Powell requirements have been met.”23
19
20
       20Judicial notice is requested for all relevant documents in the Court’s
       electronic file pursuant to Federal Rule of Evidence 201.
21
       21   26 U.S.C. § 7602(a).
22
23     22United States v. Powell, 379 U.S. 48, 57-58 (1964); see also Crystal v.
       United States, 172 F.3d 1141, 1143-44 (9th Cir. 1999). United States v.
24     Arthur Young & Co., 465 U.S. 805, 813-15, fn. 11 (1984) (The concept of
25     relevance for purposes of a summons is whether the requested material
       “might have thrown light upon the correctness of the return.”).
26
27      Crystal v. United States, 172 F.3d 1141, 1144 (9th Cir. 1999), quoting
       23

       United States v. Dynavac, Inc., 6 F.3d 1407, 1414 (9th Cir. 1993).
28
                                               5
 Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 10 of 17 Page ID #:129




 1   The burden is minimal “because the statute must be read broadly in order to
 2   ensure that the enforcement powers of the IRS are not unduly restricted.”24
 3   Courts have consistently held that declarations or affidavits by IRS directors
 4   or agents are generally sufficient to make the required showing under
 5   Powell.25 Once the government has established the Powell requirements,
 6   those opposing enforcement of a summons bear the heavy burden to disprove
 7   the actual existence of a valid purpose.26
 8        The Supreme Court in United States v. Stuart, determined that the
 9   Powell factors are applicable even if the IRS issued the summons pursuant
10   to a treaty with a foreign country, and they are satisfied here.27 First, the
11   summons was issued for a legitimate purpose. The U.S. Competent
12   Authority determined that the Treaty Request is proper under the
13   Convention, and, accordingly, the United States has an obligation under the
14   treaty to provide the requested assistance to India. Second, the information
15   sought is relevant to the examination. As India set forth in its request,
16   Petitioner owns a bank account at Citibank in the United States, and
17   information about her bank account may assist India in determining her
18   correct Indian tax liability. Third, the information sought by the summons is
19
20
     24Id. quoting Liberty Fin. Servs. v. United States, 778 F.2d 1390, 1392 (9th
21   Cir. 1985).
22   25Lidas, Inc. v. United States, 238 F.3d 1076, 1082 (9th Cir. 2001) (citations
23   omitted).
24   26Crystal, 172 F.3d at 1144; United States v. Jose, 131 F.3d 1325, 1328 (9th
25   Cir. 1997) (en banc) (the taxpayer bears a “heavy burden” to rebut the
     presumption of good faith).
26
27   27United States v. Stuart, 489 U.S. 353, 356 (1989); Lidas, 238 F.3d at 1082
     (“The same test applies where the IRS issues a summons at the request of a
28
     tax treaty partner.”).
                                           6
 Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 11 of 17 Page ID #:130




 1   not already in the possession of the IRS or the Indian tax authorities.
 2   Fourth, the required administrative steps have been followed because the
 3   summons was properly issued, it was served on Citibank, and notice was
 4   mailed to Petitioner. Based on the foregoing, the United States has
 5   established its prima facie case.
 6   B. Petitioner has failed to prove that the summons is invalid.
 7           The United States has established the Powell requirements and
 8   Petitioner bears the heavy burden to disprove the existence of a valid
 9   purpose.
10           1. The summons was issued for a legitimate purpose based on
11              the Convention’s broad standard to exchange information.
12           The summons to Citibank was issued for a legitimate purpose, namely
13   assisting a treaty partner to obtain information pursuant to a lawful request.
14   The United States and India have agreed to exchange the information that is
15   necessary to carry out the provisions of their respective tax laws. The
16   Convention’s use of the phrase “in particular, for the prevention of fraud or
17   evasion of such taxes” in Article 28, paragraph 1, provide two specific
18   examples, which do not limit the broad scope of the obligation under the
19   Convention to exchange information.
20           The language of Article 28, paragraph 1 – including the phrase “in
21   particular, for the prevention of fraud or evasion of such taxes” – matches
22   Article 26 of the Model Double Taxation Convention published by the United
23   Nations in 1980 (U.N. Model).28 The U.N. Model added the reference to
24   fraud or evasion “at the request of members of the Group, mainly from
25   developing countries, who wanted to emphasize that the exchange of
26
27
     28   digitallibrary.un.org/record/13957?ln=en, page 41 (47 of 272).
28
                                              7
 Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 12 of 17 Page ID #:131




 1   information under article 26 covers the purpose of preventing fraud or
 2   evasion.”29 Thus, the Convention includes fraud and evasion, but is not
 3   limited to fraud and evasion.
 4           The State Department stated in its letter summarizing the Convention
 5   to the President of the United States: “As with all United States tax treaties,
 6   the Convention…provides for the exchange of otherwise confidential tax
 7   information between the tax authorities of the parties.”30 The President then
 8   stated in his letter to the Senate that the Convention “provides for the
 9   exchange of information by the competent authorities of the Contracting
10   States.”31 These statements confirm that the Convention provides for the
11   broad exchange of tax information, and neither indicates an intention to
12   limit treaty requests to the prevention of fraud or evasion of taxes.
13           In Kalra v. United States, the district court reviewed two IRS
14   summonses that were issued in response to a treaty request from India.32
15   The court noted that the Convention provides that each country:33
16
17           “shall exchange such information (including documents) as is necessary
18           for carrying out the provisions of the Convention or the domestic laws
19
20
21   29Commentaries on the Articles of the United Nations Double Tax,
22   www.un.org/esa/ffd/wp-content/uploads/2014/09/DoubleTaxation.pdf, page
23   351 (376 of 409 of the pdf file), ¶ 2.

24   30   Convention, page 4 of 43.
25   31   Convention, page 5 of 43.
26   32Kalra v. United States, 2014 WL 242763 (N.D. Ill. Jan. 21, 2014). Note
27   that Kalra involved only a tax-liability determination, not fraud or evasion.
28   33   Id. at *1, fn. 1.
                                             8
 Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 13 of 17 Page ID #:132




 1           of the Contracting States concerning taxes covered by the Convention
 2           ... [and] for the prevention of fraud or evasion of such taxes.”
 3           (quotation and brackets in original)
 4
 5            Thus, the court in Karla clarified that that the Convention allows each
 6   nation to request information either: (1) for carrying out the domestic tax
 7   laws, or (2) for the prevention of fraud or evasion of taxes. The court in
 8   Kalra went on to make clear that once the United States satisfied the Powell
 9   factors, the taxpayer had the heavy burden to either disprove one of the
10   Powell factors or show that the IRS acted in bad faith in issuing the
11   summonses.34
12           This is consistent with the Treasury Department’s Technical
13   Explanation of the Treaty that provides that “the information to be
14   exchanged is that necessary for carrying out the provisions of the Convention
15   or the domestic laws of the United States or [India] concerning the taxes
16   covered by the Convention.”35 Furthermore, the IRS’s Technical Explanation
17   of the Convention provides an example of treaty assistance that is not
18   limited to the prevention of fraud or evasion of taxes:
19
20           [I]f a third country resident maintains a bank account in India and the
21           Internal Revenue Service has reason to believe that funds in that
22           account should have been reported for U.S. tax purposes but have not
23           been so reported, information can be requested from India with respect
24           to that person’s account.
25
26
27   34   Id. at *2
28   35   www.irs.gov/pub/irs-trty/inditech.pdf, (Technical Explanation) page 60.
                                              9
 Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 14 of 17 Page ID #:133




 1              The assistance under the Convention applies broadly to assist in the
 2   administration of domestic tax laws, and is not limited solely to assistance in
 3   tax fraud or tax evasion matters. The United States’ legitimate purpose in
 4   issuing the summons was to comply with its obligations under the
 5   Convention. The United States is acting within its authority to gather
 6   information from entities in possession of records of the taxpayer.
 7   Petitioner’s argument that the Convention only permits disclosure of tax
 8   information for the prevention of fraud or evasion of taxes is wrong and is
 9   not sufficient to carry her heavy burden to disprove the actual existence of a
10   valid purpose for the summons.
11              2. The scope of the summons was consistent with the Treaty
12                Request.
13              The summons in this case is not overbroad. As explained by this court
14   in Yeong Yae Yun v. United States, overbreadth has been defined as “out of
15   proportion to the ends sought,” and “of such a sweeping nature and so
16   unrelated to the matter properly under inquiry as to exceed the investigatory
17   power.”36 In that case, the court enforced the summonses the IRS issued to
18   banks for information from 1995 through 1998, which was the same time
19   period that the Korean government was investigating pursuant to its request
20   to the United States.37 In this case, the IRS issued a summons to Citibank
21   and requested records for the same period of time as requested by India.
22              The time period for documents in this case is not overbroad. District
23   courts have enforced other summonses issued by the IRS to assist treaty
24
25   36Yeong Yae Yun v. United States, 2000 WL 33267334, at *4 (C.D. Cal. Nov.
     21, 2000) (J. Morrow), quoting United States v. Wyatt 637 F.2d 293, 302 (5th
26
     Cir. 1981) (citations omitted).
27
     37   Id.
28
                                                10
 Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 15 of 17 Page ID #:134




 1   partners that involved requests for over a 10-year span of time. For
 2   example, in Larue v. United States, the petition to quash was denied as
 3   against a summons for records from 1997 through 2009 and 2011 through
 4   2013.38 In Kalra v. United States, the petition to quash was denied as
 5   against a summons for records for the period April 1, 2000 through
 6   December 31, 2011.39 The request in this case for information in this case
 7   from April 1, 2003 through March 31, 2019, is consistent with those cases
 8   and the Treaty Request. As such, the summons should be enforced.
 9           3. The United States issued the summons in good faith.
10           The United States issued the summons in good faith. The good faith of
11   the requesting country is not relevant. In Lidas, Inc. v. United States, the
12   Ninth Circuit stated that “where the IRS issues a summons at the request of
13   a treaty partner … the IRS need not establish the good faith of the
14   requesting nation.”40 In Mazurek v. United States, the Fifth Circuit stated
15   that “as long as the IRS acts in good faith, it need not also attest to … the
16   good faith of the requesting nation.”41 Similarly, the court in Guglielmi v.
17   United States, stated that “[t]o enforce a summons, the IRS is not required to
18   assess the adequacy of [another country’s] tax law or practices.”42
19   Additionally, looking into the good faith of the requesting country’s
20   investigation would “unwisely necessitate an inquiry into the propriety of the
21
22   38   Larue v. United States, 2015 WL 9809798, at *1 (D. Or. Dec. 22, 2015).
23   39   Kalra v. United States, 2014 WL 242763 (N.D. Ill. Jan. 21, 2014).
24
     40   Lidas, Inc. v. United States, 238 F.3d 1076, 1082 (9th Cir. 2001).
25
     41   Mazurek v. United States, 271 F.3d 226, 231-32 (5th Cir. 2001).
26
27   42Guglielmi v. United States, 2013 WL 1645718 at *2 (S.D.N.Y. Apr. 15,
     2013).
28
                                              11
 Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 16 of 17 Page ID #:135




 1   [requesting country’s] action under [that country’s] law.”43 India’s good faith
 2   is irrelevant and Petitioner’s allegations of India’s bad faith are not sufficient
 3   to carry the heavy burden to disprove the actual existence of a valid purpose
 4   for the IRS summons.
 5              4. The Court should not permit discovery or conduct an
 6                evidentiary hearing in this case.
 7              District courts are not required to permit discovery or conduct
 8   evidentiary hearings in proceedings to quash or enforce IRS summonses.44
 9   This is in recognition of the established principle that summons proceedings
10   are summary in nature.45 The Ninth Circuit in Chen Chi Wang explained
11   that, “[t]he district court in a summary summons enforcement proceeding
12   has great discretion to restrict or deny discovery; discovery in such a
13   proceeding is the exception rather than the rule.”46 The Ninth Circuit in
14   Church of Scientology stated that “[t]he party resisting enforcement should
15   be required to do more than allege an improper purpose before discovery is
16
17
     43Mazurek, 271 F.3d at 232; see also Kalra v. United States, 2014 WL
18
     242763, at *3 (N.D. Ill. Jan. 21, 2014) (“The Powell factors do not require the
19   IRS to assess the adequacy of the Indian tax practices or the scope of its tax
20   investigation before issuing the summonses for the requested information.”);
     Villareal v. United States, 524 Fed. Appx. 419, 423 (10th Cir. 2013) (Mexico
21   taxing authorities’ good faith in requesting information was irrelevant;
22   “what matters is the IRS’s good faith in issuing the summons”); Net
     Promotion, Inc. v. United States, 2012 WL 6015606, at *2 (D. Minn. Dec. 3,
23   2012).
24
      See Stuart, 489 U.S. at 369; United States v. Church of Scientology of
     44
25   California, 520 F.2d 818, 821 (9th Cir. 1975).
26   45   Chen Chi Wang v. United States, 757 F.2d 1000, 1004-05 (9th Cir. 1985).
27
     46   Id.
28
                                                12
 Case 2:20-cv-07270-RGK-AGR Document 16 Filed 10/08/20 Page 17 of 17 Page ID #:136




 1   granted.”47 Allowing discovery in what is meant to be a summary proceeding
 2   would place undue burdens on the IRS and improperly impede the summons-
 3   enforcement procedure.48
 4           Petitioner fails to make the exceptional showing necessary to warrant
 5   discovery in this summary proceeding. Specifically, Petitioner’s allegations
 6   all relate to the good faith of India’s tax examination, which as discussed
 7   above, is not relevant to this proceeding; and, in any event, are without
 8   admissible factual foundation. Instead, in this proceeding the inquiry is
 9   whether the IRS acted in good faith. As explained above, the evidence
10   submitted by the Government establishes that the IRS has satisfied the
11   Powell requirements.
12                                    IV. Conclusion
13           Based on the foregoing, the IRS has acted in good faith, and the
14   Petition to Quash should be denied and dismissed.
15
16
                                         Respectfully submitted,
17
                                         NICOLA T. HANNA
18                                       United States Attorney
                                         THOMAS D. COKER
19                                       Assistant United States Attorney
                                         Chief, Tax Division
20
21
     Dated: October 8, 2020              /s/
22                                       GAVIN GREENE
                                         Assistant United States Attorney
23                                       Attorneys for the United States of America
24
25
     47Church of Scientology, 520 F. 2d at 824; see also United States v. Clarke,
26
     573 U.S. 248, 254 (2014) (stating that the taxpayer must “point to specific
27   facts or circumstances plausibly raising an inference of bad faith”).
28   48   Church of Scientology, 520 F. 2d at 824.
                                              13
